DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Furuyama (US 20080181561).
	Paragraphs [0022]-[0045] and fig. 1-4 of Furuyama describe a photoelectric wiring device 100 comprising: a photoelectric wiring board 110 provided with an optical waveguide 20 having a mirror 26, and a photoelectric wiring board base 10 having electric wiring 30, in this order in the thickness direction; and optical function elements 120, 130 optically connected to the mirror 26, and electrically connected to the electric wiring 30, wherein the photoelectric wiring board 110 is provided with a mounting region which, when projected in the thickness direction, includes the mirror 26 and the electric wiring 30, and in which the optical function

	Accordingly, there is no difference between the invention as in claim 1 and the invention described in Furuyama.
	The invention as in claim 2 is not inventive in light of Furuyama.  According to paragraph [0030] and fig. 3 of Furuyama, the mirror 26 and the monitor 45° mirrors 26D are arranged on one straight line.  
	The invention as in claim 4 is not inventive in light of Furuyama.  According to paragraph [0030] and fig. 1 of Furuyama, the monitor 45° mirrors 26D and the optical function elements 120, 130 are arranged so as not to overlap.
	The invention as in claim 5 is not inventive in light of Furuyama.  According to paragraph [0024] of Furuyama, the optical function elements 120, 130 form an array, and corresponding to this, four mirrors 26 are arranged in the example of fig. 3.
	The invention as in claim 6 is not inventive in light of Furuyama.  The monitor 45° mirrors 26D are dummy mirrors.
	The invention as in claim 8 is not inventive in light of Furuyama.  Paragraphs [0025]-[0036] and fig. 3 and 4 of Furuyama describe a method for manufacturing the photoelectric wiring device 100 by using the alignment mark to align the photoelectric wiring board 110 and the optical function elements 120, 130.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 20080181561).
	Regarding claim 3, Furuyama teaches the optical element device according to claim 1 (see above 102 rejection).  According to paragraph [0024] of Furuyama, a gap between a monitor optical wiring 20D and a main optical wiring 20M is set to be wider than a gap between main optical wirings 20M. Moreover, according to paragraph [0026], the width of an optical waveguide core 20a is 40 μm. This being the case, a person skilled in the art could easily have arrived at an arrangement satisfying the numeric limitations set forth in claim 3.  Thus claim 3 is rejected.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 20080181561) with obviousness evidenced by Fujiwara et al. (JP 2013257433; “Fujiwara”; already of record).
	The invention as in claim 7 is not inventive in light of Furuyama and Fujiwara.  Paragraphs [0031] and [0060] and fig. 5 of Fujiwara describe an optical waveguide having an alignment mark (that is, a "dummy core") formed of the same material as the core. Moreover, it would not be particularly difficult to adopt a dummy core instead of the dummy mirror in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874